Third District Court of Appeal
                               State of Florida

                         Opinion filed October 24, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1818
                         Lower Tribunal No. 18-13373
                             ________________


                                 Victor May,
                                     Appellant,

                                        vs.

                            Sandra Novoa, et al.,
                                     Appellees.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Antonio Arzola, Judge.

     Victor May, in proper person.

     Weiss Serota Helfman Cole & Bierman, P.L., and Laura K. Wendell, Eric P.
Hockman, and Richard B. Rosengarten; Abigail Price-Williams, County Attorney,
and Oren Rosenthal, Assistant County Attorney, for appellees.


Before ROTHENBERG, C.J., and SALTER, and LINDSEY, JJ.

     PER CURIAM.
      Upon consideration of the initial brief, and finding no preliminary basis for

reversal has been demonstrated, the order below is summarily affirmed pursuant to

Florida Rule of Appellate Procedure 9.315(a). See Soro v. Soro, 145 So. 3d 183

(Fla. 3d DCA 2014); Fla. Detroit Diesel v. Nathai, 28 So. 3d 182 (Fla. 1st DCA

2010) (“We conclude that the appellants' initial brief fails to demonstrate a

preliminary basis for reversal and we therefore summarily affirm the order without

the need for an answer brief.”).

      Affirmed.




                                        2